PER CURIAM.
Virdie Shavers’ petition for writ of habeas corpus was denied on the finding that the Seventeenth Judicial Circuit lacked jurisdiction to consider a petition from a prisoner incarcerated outside Broward County. That conclusion was wrong because the petition challenged the conduct of Shavers’ Broward County trial. The circuit court in the county of incarceration does not have jurisdiction to review the propriety of a conviction from another circuit. See Leichtman v. Singletary, 674 So.2d 889, 891 (Fla. 4th DCA 1996).
However, denial of the petition was required for another reason. The issues raised in the petition should have been made on direct appeal or in a timely motion for post-conviction relief. Because the petition was filed more than two years after Shavers’ conviction became final, his complaints were time barred. See Fla. R.Crim. P. 3.850(b) (1998).
AFFIRMED.
GUNTHER and STEVENSON, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.